Certified Question of State Law, United States District Court, Northern District of Ohio, Eastern Division, No. 1:11CV2253. This cause is pending before the court on the certification of a state-law question from the United States District Court for the Northern District of Ohio, Eastern Division.
Upon consideration of petitioner’s unopposed motion to file its merit brief under seal, it is ordered by the court that the motion is granted. It is further ordered that the parties may file any brief under seal in order to comply with the order of the United States District Court for the Northern District of Ohio in ease No. 1:11-CV-2253.